Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional application of US Provisional applications 62/564,369, filed on 09/28/2017. 
Claims 1-4, 12, 13-16, 23-31, 38-39, 44, 52, 54-58, 63 and 64 are currently pending in the instant patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 04/05/2021), Applicants filed a response and an amendment on 06/03/2021 is acknowledged.
Claims 13-16, 23-31, 38-39, 44, 52, 54-58 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, and 12 are present for examination.
Applicants' arguments filed on 06/03/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Maintained-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Previous rejection of Claims 1-4 and 12 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over by Botes et al. (Methods for biosynthesis of isoprene. US 2015/0037860 A1, publication 02/05/2015, see IDS) in view of Hara et al. (Methods for manufacturing useful substance. US 2016/0130618 A1, publication 05/12/2016, claim benefit of 61/844,154, filed on 07/09/2013), is maintained.  This rejection has been described in length in previous Office Action. Applicant's arguments have been fully considered but are not deemed persuasive for the following reasons.

Clostridium, which produces hydrocarbons includes isoprene, isoprenoid, terpene or terpenoid or derivatives thereof from a gaseous substrate, said acetogen Clostridium comprising  an alteration of at least two polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase and a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, wherein the polynucleotide alteration eliminates the activity of the encoded polypeptides, wherein the non-naturally occurring acetogen is a Clostridium species, and “wherein the non-naturally occurring acetogen produces said hydrocarbons via beta-ketothiolase route via lactate dehydrogenase (ldh), a 2-hydroxyacyl-CoA dehydratase route via ldh, or a polyketide synthase route utilizing ldh at a higher yield as compared to a mevalonate pathway with isoprene synthase.
Regarding Claims 1-4 and 12, Botes et al. teach a recombinant host producing isoprene, said host comprising at least one exogenous nucleic acid encoding (i) a 2-hydroxyacyl-CoA dehydratase or β-ketoacyl-ACP-synthase; (ii) an acyl-ACP dehydrogenase, a monooxygenase, a cytochrome P450, or a dehydratase classified under EC 4.2.1.—, an acyl-ACP decarboxylating thioesterase, or a linalool dehydratase for overexpression and said host producing isoprene, wherein the recombinant host cell is Clostridium ljungdahlii, and Clostridium autoethanogenum, an acetogenic microorganisms (recombinant) and fermenting in an anaerobic condition using syngas (CO, CO2 or H2) as carbon source with or without carbohydrates as biomass, wherein the recombinant host cell comprises  attenuated or disrupted genes for reduced expression, wherein the gene(s)  encoding mevalonate kinase (EC 2.7.1.36), PHA synthase, acetate kinase (ack), lactate dehydrogenase (ldhA), fumarate reductase (frdBC) and aldehyde: alcohol dehydrogenase (adhE), wherein adhE is in fact an aldehyde  oxidoreductase (AOR), which is ferredoxin dependent, and a method of producing isoprene (abstract, para 14, 32, 36, 50, 159, 161, 163-166, claims 1-4, 6-8, 10-21, 24, 26-27, 30-31, 37-42 and 43). Botes et al. do not teach disruption or deletion, or inactivation of acetolactate decarboxylase (for part of claim 1) in said Clostridium ljungdahlii, or Clostridium autoethanogenum host cell.
However, Hara et al. teach an engineered microorganisms (engineered) including Escherichia coli, Corynebacterium glutamicum and Clostridium species, which have been engineered to produce acetyl-CoA, L-glutamic acid and isoprene (para 251), , wherein the engineered microorganisms is cultured in an anaerobic condition to produce acetyl-CoA, L-glutamic acid and isoprene; wherein the cells further comprise increased expression of genes including co-transferase, thiolase and acetoacetate decarboxylase (para 228, 241, 243), glutamate dehydrogenase, glutamate synthetase,  isocitrate dehydrogenase (para 127), wherein said engineered microorganism also comprises reduced expression or disruption of genes including acetolactate decarboxylase, lactate dehydrogenase, alcohol dehydrogenase, and a process for producing  acetyl-CoA, L-glutamic acid and isoprene (para 129, 245, 296, 359, )   (Abstract, Fig. 1, para,  295, 362, and claims 1-19).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Botes et al. and Hara et al. to inactivate, delete or disruption of acetolactate decarboxylase as taught by Hara et al. and modify Botes et al. for producing isoprene as taught by Botes et al. in view of the teachings of Hara et al. to arrive the claimed invention. One of ordinary skilled in the art would have been motivated to acetolactate decarboxylase enzyme to divert the carbon flow towards isoprene or isoprenoid synthesis to produce increased amount of isoprene, a precursor of biofuel, which is Clostridium ljungdahlii cell. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Arguments:
Applicants argue that the organisms of Botes et al. clearly require at least one exogenous nucleic acid encoding (i) a 2-hydroxyacyl-CoA dehydratase or (3-ketoacyl-ACP-synthase; (ii) an acyl-ACP dehydrogenase, a monooxygenase, a cytochrome P450, or a Attorney Docket No.:INVO13OUSInventor:Pearlman et al.Serial No.:16/144,035Filing Date:September 27, 2018Page 17dehydratase classified under EC 4.2.1.--and (iii) a mevalonate diphosphate decarboxylase, a mevalonate 3-kinase, an acyl-ACP decarboxylating thioesterase, or a linalool dehydratase for production of isoprene. 
However, introduction of one of the required exogenous nucleic acids of Botes is not a requirement of the instant claimed organism. This is made clear by teachings of the instant specification as well as the claims, both of which are silent with respect to introducing an exogenous nucleic acid. Elimination of this required element of Botes et al. from the instant invention, while maintaining function of hydrocarbon production is clearly an indicium of nonobviousness of the instant invention. See MPEP 2144.04 and In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966). The secondary reference of Hara et al., cited for its teachings of disrupting acetolactate decarboxylase, clearly fails to remedy deficiencies in Botes et al., as there is still no teaching or suggestion in the cited combination of Botes et al. and Hara et al. that the required element of Botes et al. of at least one exogenous nucleic acid encoding (i) a 2- hydroxyacyl-CoA dehydratase or R-ketoacyl-ACP-synthase; (ii) an acyl-ACP dehydrogenase, a monooxygenase, a cytochrome P450, or a dehydratase classified under EC Attorney Docket No.:INVO130USInventor:Pearlman et al.Serial No.:16/144,035Filing Date:September 27, 2018Page 18eliminated in accordance with the instant invention while maintaining the ability of the organism to produce hydrocarbons. 

	Response:
This is not found persuasive because claimed organism acetogenic host cell is a non-natural Clostridium sp., and Clostridium sp. cannot produce hydrocarbon including isoprene by only deleting genes of alpha-acetolactate decarboxylase and lactate dehydrogenase (ldh), but also express genes of beta-ketothiolase route, 2-hydroxyacyl-CoA dehydratase route, or polyketide synthase route, which inherently comprises exogenous and heterologous introduced genes for overexpression of said proteins for producing hydrocarbon including isoprene (see, claim 1), and thus, elimination of some protein including alpha-acetolactate decarboxylase and ldh, and expressing beta-ketothiolase route, 2-hydroxyacyl-CoA dehydratase route or polyketide synthase route genes encoding proteins, which comprises many genes, for producing hydrocarbon including isoprene, whether they’re exogenous or endogenous, but claim requires expression, and thus, the claims under BRI includes exogenous and endogenous expression of said genes of beta-ketothiolase route, 2-hydroxyacyl-CoA dehydratase route, or polyketide synthase route. The main purpose of the claimed invention is elimination of genes encoding proteins and expression of the genes encoding proteins for the production of hydrocarbon including isoprene. It does not matter whether the genes were introduced exogenously or not but main point is expression of said genes encoding proteins for producing hydrocarbon isoprene by said non-natural acetogenic Clostridium sp. Besides, the transition phrase “comprising” in line 2 of claim 1, does not exclude 
Regarding the arguments that secondary reference Hara et al. do not remedy the deficiency in Botes et al. reference, which is not at all persuasive because Botes et al. indeed teach main part of the claimed invention except disruption or deletion, or inactivation of acetolactate decarboxylase gene (for part of claim 1) in said Clostridium ljungdahlii, or Clostridium autoethanogenum host cell. However, Hara et al. indeed teach an engineered microorganisms (engineered) including Escherichia coli, Corynebacterium glutamicum and Clostridium species, which have been engineered to produce acetyl-CoA, L-glutamic acid and isoprene (para 251), , wherein the engineered microorganisms is cultured in an anaerobic condition to produce acetyl-CoA, L-glutamic acid and isoprene; wherein the cells further comprise increased expression of genes including co-transferase, thiolase and acetoacetate decarboxylase (para 228, 241, 243), glutamate dehydrogenase, glutamate synthetase,  isocitrate dehydrogenase (para 127), wherein said engineered microorganism also comprises reduced expression or disruption of genes including acetolactate decarboxylase, lactate dehydrogenase (ldh),  alcohol dehydrogenase. Furthermore, the secondary reference do not need to teach all the claims limitations as if it is an anticipatory rejection but a rejection under 35 USC 103 on obviousness issues based on multiple references teachings. Hara et al is definitely an analogous art because it deals with an engineered microorganisms (engineered) including Escherichia coli, Corynebacterium glutamicum and Clostridium species, which have been engineered to produce acetyl-CoA, L-glutamic acid and isoprene (para 251), , wherein the engineered microorganisms is cultured in an anaerobic condition to produce acetyl-CoA, L-glutamic acid and isoprene; wherein the cells further comprise increased expression of genes including co-transferase, reduced expression or disruption of genes including acetolactate decarboxylase, lactate dehydrogenase (ldh),  alcohol dehydrogenase, and a process for producing  acetyl-CoA, L-glutamic acid and isoprene. 
Regarding to the arguments that Botes et al. and Hara et al. are not combinable, which is not persuasive because both the references drawn to similar invention and they are in the same filed of engineered microorganisms (engineered) including Clostridium species, which have been engineered to produce isoprene, wherein the engineered microorganisms is cultured in an anaerobic condition to produce isoprene; wherein the cells further comprise reduced expression or disruption of genes including acetolactate decarboxylase, lactate dehydrogenase (ldh), and increased expression of genes including co-transferase, thiolase, glutamate dehydrogenase, glutamate synthetase,  isocitrate dehydrogenase, and a process for producing isoprene using said engineered  acetogenic Clostridium species. Besides, Supreme Court decision on KSR Int'l v. Teleflex, Inc. further strengthen the TSM test (teaching, suggestion and motivation) to combine the prior art elements to meet the claimed subject matter (see KSR Int'l Co. V. Teleflex, Inc., No 04-1350, US Apr. 30, 2007). The cited references teach all the limitation of claimed invention as well as a successful method for producing isoprene and one of ordinary skill in the art would be motivated to combine the teachings of the references to arrive the claimed invention (see KSR Int'l Co. V. Teleflex, Inc., No 04-1350, US Apr. 30, 2007). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Botes et al. and Hara et al. to Clostridium ljungdahlii cell. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the rejection is maintained.  
Conclusion
Status of the claims:
Claims 1-4, and 12 stand rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on Monday thru Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656